DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 3 is objected to because of the following informalities:  Claim 3 should depend from claim 2 because claim 3 refers to “said addition adhesion layer” and “said adhesion layer” which are first recited in claim 2 and not claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 4-6, 8, 11-14, 16, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Publication Number CN110611754A to Chen Jiawei et al. (“Chen”).  (Also referenced as CN Application Number 201810627597 with Application Date of 6/15/2018).  
 	Regarding claim 1, Chen teaches a camera module, comprising: 
an optical assembly (reference number 80 lens barrel with lenses); 
a filter (reference number 60 filter glass); and 
Chen teaches that reference number 50 base which is a main body if formed by injection molding), a photosensitive chip (reference number 20 image sensor), and a circuit board electrically connected with said photosensitive chip (reference number 10 circuit board, see Figure 2 showing the circuit board 10 electrically connected to the image sensor 20 by gold wires 30), wherein said main body, which is integrally molded on said circuit board (Chen teaches that the base 50 which is part of the main body is formed by injection molding onto the top surface of reference number 12 which is a surface of the circuit board 10), has a higher top surface and a lower top surface at a position lower than said higher top surface (with reference to Figure 1, a higher top surface of 50 is the surface that meets 70 and a lower top surface of 50 is the part of 50 that holds and supports 60), wherein said filter is supported on said lower top surface (filter 60 is supported by the lower top surface), wherein a portion of said optical assembly is supported on said lower top surface while another portion of said optical assembly is supported on said higher top surface (the higher top surface supports at least reference number 70 which is a part of the optical assembly, and the lower top surface supports reference number 60). 
 	Regarding claim 4, Chen teaches the camera module, as recited in claim 1, wherein said higher top surface has a U-shape (See Figure 1 where the higher top surface is the top of reference number 50 on the left and right side of reference number 100, where 50 meets reference number 70.  The U shape is formed by the top, where 50 contacts 70, and the sides—thus forming an upside-down U shape. 
with reference to Figure 1, the higher top surface may be considered an L-shape, sideways.  The lower top surface forms an L-shape, right-side-up, on the lower top surface on the left side of reference number 100). 
 	Regarding claim 6, Chen teaches the camera module, as recited in claim 1, wherein three sides of said optical assembly is supported on said higher top surface while one side of said optical assembly is supported on said lower top surface (with reference to Figure 1, the higher top surface supports the top and sides of the optical assembly, while the lower top surface supports a component of the bottom of the optical assembly, which is the filter 60). 
 	Regarding claim 8, Chen teaches the camera module, as recited in claim 1, wherein said molded photosensitive assembly further comprises a plurality of wires electrically connects said photosensitive chip to said circuit board (wires 30 electrically connect the photosensitive chip 20 to the circuit board 10), wherein said main body is integrally molded on said circuit board and said photosensitive chip, wherein said plurality of wires is integrally embedded in said main body (see Figure 1 showing the wires 30 extending out of the chip 10 and into the area of the main body 50). 
	Claims 11-14, 16, 19 are rejected similarly to claims 1, 4-6, 8, 1.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-3, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and further in view of U.S. Pat. No. 6,483,101 to Webster (“Webster”).
 	Regarding claim 2, Chen teaches the camera module, as recited in claim 1, but is silent on wherein said another portion of said optical assembly which is supported on said higher top surface is adhered on said higher top surface by an adhesion layer, wherein said portion of said optical assembly which is supported on said lower top surface is adhered to said lower top surface by an addition adhesion layer. 
	Webster teaches a molded image sensor package having a lens holder and teaches several areas where an adhesive layer (reference number 126, reference number 108) are used to seal and connect portions of the image sensor and lens assembly.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen with that of Webster to use an adhesion layer to connect parts of the main body with the optical assembly so that the lens area is sealed and protected from external debris and air.  

	Webster teaches using an adhesion layer to seal and connect portions of the image sensor and the lens assembly (see for example reference number 126 or reference number 108).  While Webster does not teach the thickness of the layer, one of ordinary skill in the art would realize that the thickness of one area with respect to the thickness of other areas of the adhesion layer can differ according to many variables such as the size of the parts connected or sealed by the adhesion layer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen with that of Webster to set the thickness of the addition adhesion layer to a greater degree than another adhesion layer to accommodate the goal of connecting and sealing the parts in light of the size and properties of various parts.  
 	Regarding claim 10, Chen teaches the camera module, as recited in claim 1, but is silent on wherein a distance between said lower top surface and said photosensitive chip is equal to or greater than 0.15 mm. 
	Webster also teaches a molded image sensor package having lens holder and in one embodiment, for example, the distance ZH is 1mm.  The distance ZH in Figure 2 is between the surface of housing that supports the clear window 122 and the photosensitive chip, and the distance is greater than 0.15mm.   

	Claim 18 is rejected similarly to claim 10. 
7.	Claim 7, 9, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and further in view of U.S. Pub. No. 2019/0165019 to Wang et al. (“Wang”).
	Regarding claim 7, Chen teaches the camera module, as recited in claim 1, wherein said molded photosensitive assembly further comprises a plurality of electronic components electrically connected to said circuit board (Figures 1-2 show that electronic components 40 are electrically connected to the circuit board 10 by wires 30), but is silent on said plurality of electronic components are integrally embedded in said main body. 
	Generally in the prior art, electronic components are either embedded in the circuit board, as in Chen, or on top of the circuit board and thus within the body such as in Wang.  See Figure 6 of Wang where the electronic components 26 are placed on top of the substrate and fully within the molded body 232.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen with that of Wang to 
 	Regarding claim 9, Chen in view of Wang teach the camera module, as recited in claim 7, wherein said molded photosensitive assembly further comprises a plurality of wires electrically connects said photosensitive chip to said circuit board (wires 30 electrically connect the photosensitive chip 20 to the circuit board 10), wherein said main body is integrally molded on said circuit board and said photosensitive chip, wherein said plurality of wires is integrally embedded in said main body (see Figure 1 showing the wires 30 extending out of the chip 10 and into the area of the main body 50).
	Claims 15, 17 are rejected similarly to claim 7, 9. 
8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and further in view of U.S. Pub. No. 2017/0307842 to Nakamura et al. (“Nakamura”), further in view of Webster. 
 	Regarding claim 20, Chen teaches the method, as recited in claim 19, but is silent on wherein the step (c) further comprises the steps of: placing said optical assembly and the molded photosensitive assembly upside down to position said optical assembly under said molded photosensitive assembly.  Nakamura teaches placing the optical section 52 upside down and adjusting the position with respect to other parts (see paragraph [0058]).

Webster teaches a molded image sensor package having a lens holder and teaches several areas where an adhesive layer (reference number 126, reference number 108) are used to seal and connect portions of the image sensor and lens assembly.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen in view of Nakamura with that of Webster to use an adhesion layer to connect parts of the main body with the optical assembly so that the lens area is sealed and protected from external debris and air.  

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697